
	
		II
		111th CONGRESS
		2d Session
		S. 3094
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow individuals to elect to opt out of the Medicare
		  part A benefits.
	
	
		1.Allowing individuals to elect
			 to opt out of the Medicare part A benefitNotwithstanding any other provision of law,
			 in the case of an individual who elects to opt out of benefits under part A of
			 title XVIII of the Social Security Act, such individual shall not be required
			 to—
			(1)opt out of benefits under title II of such
			 Act as a condition for making such election; and
			(2)repay any amount
			 paid under such part A for items and services furnished prior to making such
			 election.
			
